FILED
                                FOR PUBLICATION                               JUL 25 2012

                                                                         MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ELIZABETH AIDA HASKELL;                          No. 10-15152
REGINALD ENTO; JEFFREY
PATRICK LYONS JR.; AAKASH                        D.C. No. 3:09-cv-04779-CRB
DESAI, on behalf of themselves and
others similarly situated,
                                                 ORDER
              Plaintiffs - Appellants,

  v.

KAMALA D. HARRIS, Attorney
General of California; EVA
STEINBERGER, Assistant Bureau
Chief for DNA Programs, California
Department of Justice,

              Defendants - Appellees.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Fed. R. App. P. 35(a) and Circuit Rule

35-3. The three-judge panel opinion shall not be cited as precedent by or to any

court of the Ninth Circuit.
                                                                           Page 2

      Judges Nguyen, Watford and Hurwitz did not participate in the deliberations

or vote as to whether the case should be taken en banc.